Citation Nr: 1728957	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-55 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for an umbilical hernia.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a meningioma.

(The issues of entitlement to service connection for residuals of a spinal tap, for cysts, neuropathy of the lower extremities and a low back disability, all claimed as secondary to residuals of a spinal tap, and for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder, are the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  In March 2017, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Starting with the Veteran's claim for a higher, compensable, rating for his umbilical hernia, the record shows that consideration for a higher rating was given by analogy to Diagnostic Codes (Code) 7338 for hernia, inguinal, and Code 7339 for hernia, ventral, postoperative.  The criteria for a compensable (10 percent) rating under Code 7338 require a recurrent postoperative hernia readily reducible and well supported by truss or belt.  A compensable (20 percent) rating under Code 7339 requires a postoperative hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  

The Veteran was last evaluated by VA for his hernia in June 2016.  Findings at that time showed that the hernia was reducible and had grown from a small hernia to a large and painful hernia measuring four centimeters (cm) by two cm.  The Veteran later testified in March 2017 that his hernia had become worse.  He said that it had grown in size and had become more painful.  He also testified that he needs to have hernia surgery if he can lose weight and that he was given a lap band to wear at a VA examination in 2016.   

In light of the foregoing testimony suggesting a worsening of hernia symptoms since the Veteran's last VA examination in June 2016, the Board finds that a more contemporaneous examination is needed in order to fully and fairly evaluate the Veteran's claim for a compensable rating for his umbilical hernia.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the Veteran's claims for service connection for a kidney disability, right and left knee disabilities, hypertension and meningoma, these claimed disabilities are not shown in service.  Nonetheless, the Veteran relates at least some of these disabilities to chemical and asbestos exposure while serving aboard the USS Oriskany.  Records show that he served aboard this ship as a deckhand from May 1963 to April 1964.  While there are a number of VA examinations of record, to date, the Veteran has not been afforded VA examinations to determine the nature and likely etiology of these claimed disabilities.  The Veteran also claims that he has impotence related to both his umbilical hernia and to medication that he takes for a psychiatric disability.  He currently has a pending claim before VA for service connection a psychiatric disability under separate cover.  Like the other claimed service connected disabilities, the Veteran has not been afforded a VA examination with respect to the nature and likely etiology of his impotence.  Moreover, his representative relayed his assertion in written argument in May 2017 that VA failed its duty to assist him by not securing adequate medical opinions regarding his claimed disabilities.  

The law provides that an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided for the claimed service connected disabilities on appeal.

Additionally, VA treatment records on file repeatedly note that the Veteran is receiving treatment from outside providers.  Accordingly, on remand, the AOJ should ask the Veteran to identify all relevant medical providers related to the disabilities being claimed in this appeal, and undertake appropriate development to obtain any outstanding treatment records.  The AOJ should also ensure that the Veteran's VA treatment records have been updated.  The most recent VA treatment record on file is dated in May 2017.

Lastly, the Veteran informed VA per a June 2017 Report of General Information that he is receiving retirement disability benefits from the Office of Personnel Management (OPM).  In light of the possible relevance that these records have to pending issues of this appeal, they must be obtained.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all of his non-VA treatment related to the claimed disabilities of this appeal.  Thereafter, the AOJ should undertake appropriate development to obtain all outstanding treatment records with documentation of the development.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2.  Obtain any outstanding VA treatment records from May 2017 to present.  All obtained records should be associated with the evidentiary record.

3.  Ensure that the Veteran's OPM records regarding his disability retirement have been obtained and are associated with the evidentiary record.

4.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his umbilical hernia.  The claims folder, to include all electronic records, must be available for review by the examiner in conjunction with the examination.  All symptoms and manifestations should be reported in detail, and the frequency and severity of each symptom should be stated. 

The examiner should specifically report the approximate size of the hernia (if present), i.e. whether it is small, large, or massive, to include measurements; whether the hernia is persistent; whether a supporting belt is used, and, if so, whether the hernia is not well supported by the belt; whether the hernia is associated with severe diastasis of recti muscles; and whether the hernia is associated with extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

5.  Afford the Veteran VA examination(s) to determine the nature and etiology of his claimed impotence, kidney disorder, right and left knee disabilities, hypertension and meningioma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the claimed disabilities manifested in service or are otherwise casually or etiologically related to his military service, to include the Veteran's assertions of chemical and asbestos exposure while serving aboard the USS Oriskany from May 1963 to April 1964.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Thereafter, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit being sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them adequate time to respond before returning the claim to the Board for additional appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

